ORDER

Louis P. Skufca, Jr., appeals a district court grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Skufca filed his complaint in the district court alleging that he was denied medical and dental treatment during his incarceration in the McNairy County, Tennessee, Jail in 1999 and 2000. Skufca named as defendants the McNairy County Sheriff and the McNairy County Jail Administrator in their individual capacities, as well as the McNairy County Sheriffs Department, and sought compensatory and punitive damages. After defendants moved for summary judgment based in part on the defense that Skufca’s complaint is barred under the applicable statute of limitations, the district court granted Skufca leave to amend his complaint to reflect the dates of his incarceration in the jail. Skufca responded in opposition to defendants’ motion for summary judgment, and defendants submitted a reply. The district *367court granted summary judgment for defendants. Skufca filed a timely Fed. R.Civ.P. 59 motion for relief from judgment, which the district court denied. Skufca filed a timely notice of appeal.
On appeal, Skufca reiterates his contention that his complaint is not barred under the applicable statute of limitations because defendants continued to deny him medical and dental treatment until he was transferred from the McNairy County Jail within one year of the date he filed his complaint. Defendants respond that the district court’s judgment was proper. Upon de novo review, see Brooks v. Am. Broad. Cos., 932 F.2d 495, 500 (6th Cir. 1991), we affirm the judgment for the reasons stated by the district court in its order granting defendants’ motion for summary judgment filed August 19, 2002. Plaintiffs claims accrued no later than January 2000, see McCune v. City of Grand Rapids, 842 F.2d 903, 905 (6th Cir. 1988), and plaintiff did not mail his complaint until May 24, 2001, well after the limitations period expired in January 2001. Plaintiffs contention that his complaint is timely because defendants’ violations of his civil rights continued until his transfer from the McNairy County Jail on May 26, 2000, is unavailing. See Conlin v. Blanchard, 890 F.2d 811, 815 (6th Cir.1989).
For these reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.